NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE AMMAR AL-ALI, DON CAROTHERS,
DAVID DALKE, MOHAMED K. DIAB, JULIAN M.
GOLDMAN, MASSI E. KIANI, MICHAEL LEE,
JEROME NOVAK, ROBERT SMITH, AND VAL E.
VADEN
2011-1086
(Seria1 No. 10/153,263)
Appea1 from the United States Patent and Trade1nark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
Upon consideration of the parties joint motion to lift
the stay of the briefing schedule and to set the due date for
the appellees brief for 30 days from the date of filing of this
order,
IT IS ORDERED THATI
The motion is granted

IN RE AL-ALI 2
FoR THE CoURT
 2 8  lsi Jan Horba1_\[
Date J an Horba1y
C1erk
cc: Joseph R. Re, Esq.
Rayn:1ond T. Chen, Esq. -
s21 u.s.c0ua't:c')lFE\rpPEALs ron
ms ransom macon
ocr 2azm1
.|AN HORBAI.Y
CLEHK